In an action by vendees for specific performance of a contract for the sale of real property, defendants appeal from (1) an order of the Supreme •Court, Queens County, dated February 9, 1968, which grantpd plaintiffs’ motion for summary judgment to the extent of directing an assessment of damages for loss of 'bargain, recovery of down payment, and reasonable title examination costs, (2) a judgment of said court entered April 4, 1968 in favor of plaintiffs after an assessment of damages in the amount of $5,200, and (3) a resettled judgment of said court dated June 18, 1968, which, inter alia, severed the action from one brought by Alvin Bruce Roper against defendants for recovery of brokerage commissions. By stipulation, the total amount of the resettled judgment, $5,455, was reduced to $2,455, the difference having been paid to plaintiffs. Order and resettled judgment modified, on the law, by striking from the order the words “ and reasonable costs for examination of title,” and further reducing the total amount of the resettled judgment by $200, the amount awarded for cost of title examination, plus the interest thereon which was included therein. As so modified, order and resettled judgment affirmed (Shultz & Son v. Nelson, 256 N. Y. 473, 476-477). Appeal from judgment entered April 4, 1968 dismissed as academic. Said judgment was superseded by the resettled judgment. Respondents are awarded a single bill of costs to cover all the appeals. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuseello, JJ., concur.